DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The appropriate aforementioned headers are required.
Claim Objections
Claims 1-3 and 5-6 are objected to because of the following informalities:
In claim 1, the phrase “this steering wheel” in line 4 should be amended to - -the steering wheel.  In line 6, the phrase “this column” should be amended to - -the column- -.  

In claim 3, line 3, the phrase “the outer contour” should be – -an outer contour- -.
In claim 5, line 3, the word “beyound” should be - -beyond- -.
In claim 6, line 3, the word “the” should be deleted before the word “torque”
In claim 6, the phrase “this device” in line 3 should be amended to - -the device--.
In claim 11, line 3, the word “the” should be deleted before the word “ignition”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “two telescopic drive shafts” in lines 1-2, and also recites “a front shaft” in line 2.  It is unclear whether the front shaft is one of the two telescopic drive shafts or an additional shaft.  Clarification and correction is required.
In claim 1, the last three lines (lines 8-10) are confusing.  It is unclear whether the blocking device is engaged for blocking the front shaft in the second damping range OR that the motorization is located in the second damping range, or is it both?  The motorization 30 does not appear to be in the second damping range, but is located in 
Claim 3 recites that an inner ring has axial teeth and the outer ring has teeth.  Claim 4 then recites “axial teeth of the inner ring and the outer ring axially have tips on the side of the engagement on the other ring.”  Claim 4 appears to recite that the outer ring has axially teeth, which has no antecedent basis.  Further, it is unclear which is “the other ring”.  Does the Applicant mean - -wherein the axial teeth of the inner ring and the teeth of the outer ring axially have tips on the side of engagement of the inner and outer rings- -?  Clarification and correction is required.
Regarding claim 5, it is unclear which is “the other ring”.  Should the phrase “side of the engagement on the other ring” be amended to - -side of the engagement of the inner and outer rings- -?
Regarding claim 7, the phrase “and the part supporting it” is unclear and there is no antecedent basis for “the part”.  The pronoun “it” should be replaced with the appropriate noun.  Clarification and correction is required.
Claim 9 recites the limitation "the axial fuse system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The axial fuse system is first introduced in claim 8.
Claim 10 recites an inner ring and an outer ring.  It is unclear whether these are the same or additional inner and outer rings recited in claim 3.

Claim 11 does not set forth any method steps since no active, positive steps are claimed.  Method steps must use the gerund form of the verb, i.e. controlling the electric motorization etc.  As no method steps are recited, it is unclear what method applicant is intending to encompass.  Correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616